Name: 88/275/EEC: Commission Decision of 21 April 1988 authorizing the United Kingdom to permit temporarily the marketing of linseed seed not satisfying the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  plant product
 Date Published: 1988-05-05

 Avis juridique important|31988D027588/275/EEC: Commission Decision of 21 April 1988 authorizing the United Kingdom to permit temporarily the marketing of linseed seed not satisfying the requirements of Council Directive 69/208/EEC Official Journal L 117 , 05/05/1988 P. 0028 - 0029*****COMMISSION DECISION of 21 April 1988 authorizing the United Kingdom to permit temporarily the marketing of linseed seed not satisfying the requirements of Council Directive 69/208/EEC (88/275/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Commission Directive 87/480/EEC (2), and in particular Article 16 thereof, Having regard to the request submitted by the United Kingdom, Whereas in the United Kingdom the production of linseed seed satisfying the requirements of Directive 69/208/EEC has been insufficient in 1987 and therefore is not adequate to meet the needs of that country; Whereas it is not possible to cover these needs satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas the United Kingdom should therefore be authorized to permit for a period expiring on 30 April 1988, the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas, moreover, other Member States, which are able to supply the United Kingdom with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed provided it is intended for the United Kingdom; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The United Kingdom is authorized to permit, for a period expiring on 30 April 1988, the marketing in its territory of the following maximum quantities of seed of linseed (Linum usitatissimum L.): (a) 70 tonnes of the category 'basic seed' which do not satisfy the requirements laid down in Annex II to Directive 69/208/EEC with regard to contamination by the harmful organisms (Alternaria, etc.) referred to in column 3 of the Table in Annex II, section I (3) (A); (b) 310 tonnes of the category 'certified seed, first generation' and 1 250 tonnes of the category 'certified seed, second generation' which do not satisfy the requirements laid down in Annex II to Directive 69/208/EEC with regard to minimum germination capacity or with regard to contamination by the abovementioned harmful organisms. 2. The following requirements shall be satisfied: (a) in the case of seed of the category 'basic seed', the maximum percentage by number of seeds contaminated by the abovementioned harmful organisms shall be 10 % and the official label shall bear the endorsements: - 'Harmful organisms (Alternaria, etc.) not exceeding 10 %', - 'Intended exclusively for the UK'; (b) in the case of seed of the categories 'certified seed, first generation', and 'certified seed, second generation', the germination capacity shall be at least 75 % of pure seed and the maximum percentage by number of seeds contaminated by the abovementioned harmful organisms shall be 10 %. The official label shall bear the endorsements: - 'Minimum germination 75 %', - 'Harmful organisms (Alternaria, etc.) not exceeding 10 %', - 'Intended exclusively for the UK'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territories of a maximum of 1 630 tonnes of seed of linseed provided that it is intended exclusively for the United Kingdom. The official label shall bear the endorsements referred to in Article 1 (2), point (a) or point (b), as the case may be. Article 3 Member States shall notify the Commission before 30 June 1988 of the quantities of seed marketed in their territories pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 273, 26. 9. 1987, p. 43.